— This is an appeal from judgments in favor of the plaintiffs in an automobile negligence ease. The individual plaintiff was the driver and the corporate plaintiff the owner of an automobile truck which came in collision with an automobile owned and operated by the defendant at an intersection. On May 6, 1955, about 8:30 a.m., the plaintiff was proceeding in a westerly direction on Route 116 and the defendant in a northerly direction on Route 420. There was a stop sign at the intersection of the road on which the defendant was traveling and there were warning intersection signs on the road travelled by the plaintiff. The operation of the automobiles of the parties as they approached the intersection was described. The automobile of the defendant struck the side of the truck as a result of which it rolled over several times and the plaintiff driver was thrown from the truck landing on the road. This was purely a factual question resolved by the jury in favor of the plaintiffs. The damages to the corporate truck were stipulated between the respective parties and while it may be said the verdict rendered to the individual plaintiff Cook was substantial, it was within the province of the jury and not excessive as a matter of law. The defendant raises objections with reference to the charge of the court. We are convinced from a reading of the charge in its entirety that it was not prejudicial and that it was fair to the respective litigants. Judgments and orders unanimously affirmed, with one bill of costs against the defendant in favor of plaintiffs. Present — Foster, P. J., Bergan, Coon, Gibson and Herlihy, JJ.